Atkinson, Presiding Justice.
H. C. Dozier, executor of the will of Mrs. Willie Mae Dozier, he being one of the legatees and the sole heir at law, filed against the remaining legatee his petition asking for construction and direction. The will making a bequest of one thousand dollars to the petitioner contained the following additional clause: “In addition to the sum of one thousand dollars bequeathed to him, I further will and bequeath to my said husband [petitioner] all of the furniture and other articles that may be in the bedroom used by me.” It appeared that at the time of the death of the testatrix a ceitain promissory note for one thousand dollars, dated subsequently to the will, and a pass-book evidencing that she had in a certain bank a savings account of $1500, were in one of the drawers of a bureau designated as part of the bedroom furniture passing under the item above referred to. The petition alleged that the will was prepared “in accordance with these instructions and oral statements of the testatrix,” the instructions referred to being in writing, and among other directions containing the following language: “I want my husband Cliff Dozier to have one thousand dollars of my estate at my death. I want him to have bedroom suit and everything that the room contains,” and containing directions as to where the remainder of the estate should go. Held:
(a) The “instructions” can add nothing to, nor take anything from, the meaning of the will as afterwards executed.
(5) Under the will neither the savings account evidenced by the passbook nor the promissory note passed under the bequest to the husband, the petitioner; and it was not error for the judge to refuse to submit to the jury the question whether or not the testatrix intended to bequeath to him the two items above referred to. The court properly construed the will as excluding from the bequest to him the note and the savings account. Judgment affirmed.

AU the Justices concur.